 Case 5:21-cv-00078-JPB Document 21 Filed 09/16/21 Page 1 of 2 PageID #: 180




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                   Wheeling

DEXTER BRUNSON,

               Petitioner,

       v.                                                  CRIMINAL NO. 5:21-CV-78
                                                           Judge Bailey

R. HUDGINS, Complex Warden,

               Respondent.

                ORDER ADOPTING REPORT AND RECOMMENDATION

       The above referenced case is before this Court upon the magistrate judge’s

recommendation that the case be dismissed without prejudice.

       This Court is charged with conducting a de novo review of any portion of the magistrate

judge’s report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that report. 28 U.S.C.       § 636(b)(1).
However, absent prompt objection by a dissatisfied party, it appears that Congress did not

intend forthe district court to reviewthe factual and legal conclusions of the magistrate judge.

Thomas v. Am, 474 U.S. 140(1985). Additionally, any party who fails to file timely, written

objections to the magistrate judge’s report pursuantto 28 U.S.C. § 636(b)(1)waivesthe right

to raise those objections at the appellate court level. United States v. Schronce, 727 F.2d

91(4th Cir. 1984), cert. denied, 467 U.S. 1208(1984). No objections have been filed to the

magistrate judge’s report and recommendation.

       A de novo review of the record indicates that the magistrate judge’s report accurately

                                               I
 Case 5:21-cv-00078-JPB Document 21 Filed 09/16/21 Page 2 of 2 PageID #: 181




summarizes this case and the applicable law. Accordingly, the magistrate judge’s report and

recommendation is AFFIRMED, the respondent’s “Motion to Dismiss or for Summary

Judgment [Doc. 11] is GRANTED, and petitioner’s Petition for Habeas Corpus Pursuantto

28 U.S.C.   § 2241 [Doc. 1] is DENIED and DISMISSED WITH PREJUDICE.
       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein,

and to mail a copy to the petitioner.

       DATED: September 16, 2021.




                                                  JOHN PRESTON BAILEY
                                                  UNITED STATES DISTRICT JUDGE




                                              2
